DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 03/06/2019. It is noted, however, that applicant has not filed a certified copy of the DE10 2019 105 647.0 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mesh mats, the sub-modules must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mast (4,805,734).
	With regard to claim 1, Mast discloses a support system for a basket filled with a filler material for creating a privacy or noise protection barrier (abstract; col. 1, lines 5-37), said support system comprising: 
	first support elements (7; figs. 5-6) arranged in side-by-side spaced-apart relationship; second support elements (8) arranged in opposition to the first support elements (fig. 6); horizontal cross ties (9) interconnecting the first and second support elements (fig. 6) on their insides at a distance from one another (fig. 6); and mesh mats (28/29) configured to interconnect the first and second support elements in a longitudinal direction of the support system on their outsides (col. 2, lines 63-67).
	With regard to claim 8, Mast further discloses the support system has a modular configuration and is prefabricated (fig. 6).
	With regard to claim 9, Mast further discloses the first and second support elements and the horizontal cross ties are detachably connectable (via 43; figs. 6-7).
	With regard to claim 10, Mast further discloses at least two of the first support elements, at least two of the second support elements, and a number of horizontal cross ties sufficient to interconnect the first and second support elements form a sub-module (figs. 5-6), wherein two of said sub-module arranged in parallel side-by-side relationship (fig. 5) with two times two of the first and second support elements form a whole module sufficient to form a fillable basket (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2- is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast (4,805,734) in view of Cvek (2008/0028716).
	With regard to claim 2, Mast discloses the invention substantially as claimed however is silent regarding the mesh mats include horizontal mesh rods, said first and second support elements having recesses, each recess having an undercut configured to formfittingly clamp the horizontal mesh rods when the horizontal mesh rods are inserted in the recesses.
	Cvek securing mesh to supporting elements comprising wherein the mesh mats include horizontal mesh rods (18; figs. 23-24), said first and second support elements having recesses (fig. 24), each recess having an undercut configured to formfittingly clamp the horizontal mesh rods when the horizontal mesh rods are inserted in the recesses (fig. 24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mast and utilize the rod and recess as taught by Cvek since such a modification would have merely required interchanging two known connection means, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	With regard to claim 5, Mast, as modified, discloses the claimed invention except for at least two mesh rods of two of the mesh mats are insertable into the recesses such that the at least two mesh rods are aligned in the undercuts. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to multiple horizontal rods, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	With regard to claim 6, Mast discloses the invention substantially as claimed however is silent regarding the mesh mats include horizontal mesh rods, said first and second support elements having recesses for receiving the horizontal mesh rods, said recesses being formed in the first and second support elements through a punching process using a cutting template or a cutting process using a laser cutting machine.
	Cvek securing mesh to supporting elements comprising wherein the mesh mats include horizontal mesh rods (18; figs. 23-24), said first and second support elements having recesses (fig. 24) for receiving the horizontal mesh rods.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mast and utilize the rod and recess as taught by Cvek since such a modification would have merely required interchanging two known connection means, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	With regard to the forming of the recess the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
	With regard to claim 7, Mast, as modified, further discloses each of the recesses has an opening defined by a width, with the width of the opening and a width of the undercut in the recess corresponding to a diameter of the horizontal mesh rods of the mesh mats (Cvek; fig. 24).
	
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast (4,805,734) in view of Cvek (2008/0028716) and James et al. (2015/0299969).
	With regard to claim 3, Mast discloses the invention substantially as claimed however is silent regarding the mesh mats include horizontal mesh rods, said first and second support elements having recesses, each recess having a G-shaped configuration and including an undercut configured to secure the horizontal mesh rods of the mesh mats against vertical displacement when the horizontal mesh rods are inserted in the recesses.
	Cvek securing mesh to supporting elements comprising wherein the mesh mats include horizontal mesh rods (18; figs. 23-24), said first and second support elements having recesses (fig. 24),
	James discloses supporting elements wherein the supporting elements have a recess having a G-shaped (101; fig. 6) configuration and including an undercut configured to secure the horizontal rods.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Mast and utilize the rod and G-shaped recess as taught by Cvek and James since such a modification would have merely required interchanging two known connection means, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
	With regard to claim 4, the phrase "configured to" is claim language that suggests or makes optional but does not require steps to be performed and does not limit a claim to a particular structure.  See MPEP 2111.04.  The examiner contends that it would have been obvious to one of ordinary skill in the art that the modification of Mast to include the recess is capable of having enable arrangement of at least two of the horizontal mesh rods above one another in a working position of the support system and thus meets the claimed limitations.
	
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast (4,805,734).
	With regard to claim 11, Mast discloses the invention substantially as claimed however fails to explicitly state the first and second support elements and/or the horizontal cross ties are made of galvanized wide flat steel.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device from steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
5/18/2022